811 So. 2d 802 (2002)
Marvin James LUCKEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-3657.
District Court of Appeal of Florida, First District.
March 15, 2002.
*803 Marvin James Luckey, Appellant, pro se.
Robert A. Butterworth, Attorney General, and Robert L. Martin, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the denial of his motion to correct his illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Appellant alleged that although his written sentence states that he was sentenced as a habitual offender on count one, the oral pronouncement did not sentence him as a habitual felony offender, and thus the written judgment and sentence should be amended to comport with the oral pronouncement. We agree with the Fourth District that such a claim is not cognizable under rule 3.800(a). See Donald v. State, 731 So. 2d 824 (Fla. 1st DCA 1999), citing to Campbell v. State, 718 So. 2d 886 (Fla. 4th DCA 1998). In so doing, we acknowledge apparent conflict with the Second District. See, e.g., Watts v. State, 790 So. 2d 1175 (Fla. 2d DCA 2001); Dawson/Knapp v. State, 698 So. 2d 266 (Fla. 2d DCA 1997).
In any event, Appellant's claim is without merit, because there is no discrepancy between the written sentence and the oral pronouncement; both indicate that on count one in both cases, Appellant was sentenced as a habitual felony offender.
AFFIRMED.
BOOTH, BROWNING and POLSTON, JJ., concur.